‘ syRy"
Case 1:11-cv-05474-LAP-GWG Document 302 HEPES Bie Page 1 of 2
pr ‘ vif 3

   
  
 

 

Le BCPeane CM IN FILEDY

\y THO as eee a eee cerca ecm een
UNITED STATES DISTRICT COURT \ DATEE ED. Y-S-
SOUTHERN DISTRICT OF NEW YORK. nan NT amen

 

 

New York City District Council of Carpenters Pension
Fund, New York City District Council of Carpenters
Welfare Fund, New York City District Council of
Carpenters Annuity Fund, and New York City District
Council of Carpenters Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, by their
Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M.
O’Callaghan, Catherine Condon, David Meberg, Bryan
Winter, and John DeLollis,

11 CV 5474 (LAP) (GWG)

Plaintiffs,
- against -

Michael Forde, John Greaney, Joseph Olivieri, Brian
Hayes, Michael Mitchell, Finbar O'Neill, K.ALF.C.L,
Michael Brennan, Turbo Enterprises, Inc., Terence
Buckley, Pitcohn Construction Enterprises, Inc., Gerard
McEntee, Pyramid Associates Construction Corp.,
James Duffy, EMB Contracting Corp., Michael Batalias,
Elisavet Batalias, Matthew Kelleher, Brian Carson,
Joseph Ruocco, John Stamberger, and Michael
Vivenzio,

Defendants.

 

 

AMENDED FINAL JUDGMENT AGAINST MICHAEL FORDE

For the reasons stated in the Report and Recommendation dated June 1, 2018, and the Orders
dated September 26, 2018, and March 20, 2019,

IT IS ORDERED AND ADJUDGED that:

1. Judgment is entered in favor of the New York City District Council of Carpenters
Pension Fund, New York City District Council of Carpenters Welfare Fund, New York City District
Council of Carpenters Annuity Fund, and New York City District Council of Carpenters
Apprenticeship, Journeyman Retraining, Educational and Industry Fund, by their Trustees, Frank

Spencer, Douglas J. McCarron, John Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M. O’Callaghan,

 

 
Case 1:11-cv-05474-LAP-GWG Document 302 Filed 04/04/19 Page 2 of 2
Catherine Condon, David Meberg, Bryan Winter, and John DeLollis (collectively, the “Funds”)
against Michael Forde, pursuant to the Racketeer Influenced and Corrupt Organizations Act of 1970
(“RICO”), 18 U.S.C. §§ 1961-1968, in the amount of $12,635,438.11, representing gross
compensatory damages in the amount of $4,973,259, multiplied by three (resulting in gross treble
damages of $14,919,777), less credits of $2,284,338.89.

2. Judgment is entered in favor of the Funds against Michael Forde, pursuant to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001-
1461, in the amount of $2,688,920.11, representing gross compensatory damages in the amount of
$4,973,259 less credits of $2,284,338.89.

3. The RICO and ERISA components of this Judgment shall run concurrently.

4. Pursuant to 29 U.S.C. § 1056(d)(4), the Funds are entitled to offset the pension and
annuity benefits of Michael Forde against the ERISA component of this Judgment.

5. This Judgment does not resolve: (a) the Funds’ pending claims in the above-captioned
proceedings against Joseph Olivieri, or (b) any party’s claims in the pending interpleader action
styled Prudential Investment Management Services, LLC, et al. v. Michael J. Forde, et al., 12 CV
5168 (LAP) (GWG).

6. Except as otherwise stated in this Judgment, all claims by and against all parties to
the above-captioned proceedings are dismissed with prejudice.

7. Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court expressly

determines that there is no just reason for delay, and expressly directs entry of final judgment.

Yyeta (2 Vrewer

UNITED STATES DISTRICT JUDGE

Dated: New York, New York

kik. 4 , 2019

 
